ORDER
Saris, Chief United States District Judge
On February 17, 2016, the Court issued an order denying the Defendant Darryl Whiting’s motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) (Docket No. 4225). I acknowledged in a footnote to the order that I received an email after the hearing on the motion to reduce sentence, and that I docketed the email under seal (Docket No. 4224). I also explained that I did not rely on the email in my decision, and that it did not affect my decision in any way. The defendant now moves to unseal the email “to the extent that Whiting, counsel for Whiting, and counsel for the government may have access to the email and its contents and attachments, if any.” Docket No. 4227.
Unsealing the email would expose private information, and might endanger someone. I reiterate that I did not rely on the email. By the time I received the email, I had already decided to deny to the motion to reduce sentence, although the written opinion had not yet issued. The motion to unseal the email (Docket No. 4227) is DENIED.